Citation Nr: 9921169	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-36 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a shell 
fragment wound (SFW) of the left forearm.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from August 1943 to 
December 1946; he was awarded the Combat Infantryman's Badge 
(CIB) and he was awarded a Purple Heart Medal for a wound 
incurred in April 1945.  The appellant also served from September 
s1950 to October 1955, including a tour in Korea.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal of 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama which denied the 
appellant's claim of entitlement to service connection for the 
residuals of a shell fragment wound (SFW) of the left forearm, as 
well as his claim of entitlement to an increased evaluation for 
his post-traumatic stress disorder (PTSD).

The appellant had requested a hearing before a Member of the 
Board in Washington, D.C.; this hearing was scheduled for April 
6, 1999.  However, the appellant notified the Board in writing in 
March 1999 that he would be unable to attend the hearing and 
asked that the Board proceed on the evidence of record.  The 
Board notes that the appellant also submitted a number of 
documents to the Board at that time, although he did not include 
a waiver of RO review.  See 38 C.F.R. § 20.1304.  This evidence 
consisted of copies of several documents, such as service medical 
and personnel records that were already in evidence.  In 
addition, some VA medical records not already of record, 
including a 1995 clinic record that indicated the presence of 
shrapnel in the left forearm, were submitted.  As the case is 
otherwise in need of development, that evidence will now be 
initially reviewed by the RO.

The Board also notes that the RO issued a rating decision in 
March 1998 that, in part, denied the appellant's claims of 
entitlement to service connection for a head injury and for a 
seizure disorder were denied, as well as a rating decision dated 
in July 1998, in which service connection for cold injury of the 
feet was granted and a 20 percent evaluation was assigned.  In 
addition, the RO recently issued a rating decision in November 
1998 that increased the right ankle evaluation to 10 percent and 
denied the appellant's claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  In his letter withdrawing his hearing request he 
again mentions the unemployability claim.  Because the appellant 
has neither indicated disagreement with any of these rating 
actions nor completed the procedural steps necessary for an 
appeal on any of these issues, the Board has not included them in 
its consideration of the claims on appeal.


REMAND

The appellant and his representative are contending that the 
appellant's PTSD symptoms warrant a rating higher than that 
currently assigned and that he incurred a SFW of the left forearm 
in combat in Europe in April 1945.  The VA has a duty to assist a 
veteran in developing facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§  3.103, 3.159.  The 
appellant's claims in this case appear to be well-grounded, but 
the duty to assist him in the development has not yet been 
fulfilled.

Initially, the Board notes that the appellant's military 
personnel records indicate that he served in the Army in Europe 
in WWII and that he earned the Combat Infantry Badge, as well as 
the Purple Heart Medal for wounds received on April 14, 1945, in 
Germany.  Thus, he was apparently in combat, as recognized by the 
grant of service connection for PTSD.  Nevertheless, it does not 
appear from the RO's April 1996 rating decision, nor from its May 
1996 Statement of the Case (SOC), or any subsequent supplemental 
statements of the Case (SSOC), that 38 U.S.C.A. § 1154(b) was 
ever considered in relation to the SFW claim.

That provision states that the Secretary shall accept as 
sufficient proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
That statute also provides that service-connection of such injury 
or disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. 
§ 3.304(d).  

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that, while 
38 U.S.C.A. § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected, it does considerably lighten the burden on the veteran 
who seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was incurred 
in, or aggravated by, combat service.  Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995);  See also Collette v. Brown, 82 F. 3d 389, 
392 (1996).  Even if the RO did consider this provision, the 
appellant was not provided the text of that provision in the SOC 
or any subsequent SSOC.

The claims file contains a memorandum dated in February 1998 that 
pointed out that the appellant was a Purple Heart Medal recipient 
and that the VA medical examination of August 1996 was inadequate 
in that it did not adequately describe whether or not any SFW 
residuals currently existed or whether any left forearm condition 
could be attributed to a shrapnel injury in service.  The Board 
also notes that there is no indication that any VA physician ever 
examined the historical medical evidence pertaining to the 
appellant's left arm or that the left arm was radiographically 
examined to determine the presence of shrapnel.  The Board 
further notes that an evaluation of a SFW requires review of not 
only the initial treatment records but also subsequent 
examination reports and inquiry into the effect of missiles, 
scarring, damage to muscles and other deeper structures, muscle 
weakness, the interplay of muscle patterns and groups, the 
combination of muscle injuries, and specific objective ranking 
factors.  38 C.F.R. §§ 4.55, 4.56, 4.73.  No examination for such 
scarring or other residuals has been accomplished.

While the appellant has submitted a radiographic report dated in 
November 1972 that demonstrates a metal fragment in the soft 
tissue of the palmar aspect of the lateral side of the left 
wrist, the origin of this document is unknown.  Furthermore, none 
of the other clinical records pertaining to the appellant's 
examination and treatment at that time have been obtained.  These 
records should be identified and obtained, if possible.  

In regard to the PTSD claim, the appellant and his representative 
are contending that the appellant is unable to work due to his 
service-connected PTSD because that disability is more severe 
than reflected by the current 50 percent evaluation, which has 
been in effect since the grant of service connection.  See 
Fenderson v. West, 12 Vet App 119 (1999).  The Board initially 
notes that the current clinical evidence of record includes an 
October 1997 VA Mental Health Clinic intake social work, 
psychological and psychiatric evaluation, but no subsequent 
treatment records.  In addition, the appellant has not been 
scheduled for a VA psychiatric examination since the August 1996 
examination that did not result in a diagnosis of PTSD, but other 
Axis I diagnoses instead.  Furthermore, there is no indication in 
the evidence of record of how much, if any, of the appellant's 
overall psychiatric symptomatology is due to his PTSD as opposed 
to his other chronic medical or psychiatric problems, if any.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Consideration 
of these factors is not reflected in the VA PTSD examinations or 
in the adjudication of the claim to this point.  Therefore, a 
psychiatric evaluation should be accomplished; this will also 
permit evaluation of the PTSD disability on both a schedular and 
an extraschedular basis, without prejudice to the appellant.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Additionally, a request for current relevant 
treatment records, as well as any additional records not already 
reported, will be accomplished at this time to ensure complete 
appellate review.

Moreover, it is noted that the rating decision entered was based 
on review of psychiatric criteria that became effective in 1996.  
The old criteria should also be considered to see if they are 
more favorable to the veteran's claim, especially as regards the 
claim for an increased rating to include a total rating for 
compensation purposes.

The Board finally notes that no social and industrial survey has 
been performed.  See Gary v. Brown, 7 Vet. App. 229 (1994).  It 
is therefore determined that an evaluation of whether the 
appellant suffers any impairments of social and industrial 
functioning due to his service-connected disabilities is needed.

The medical evidence of record is insufficient for the Board to 
render a decision on the existence and etiology of any left 
forearm disorder or the current severity of the service-connected 
disability on appeal.  The evidence contained in the claims 
folder is also inadequate for determining the degree of social 
and industrial inadaptability attributable to the service-
connected PTSD.  The VA has a duty to assist the appellant in 
developing facts pertinent to a potentially well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  The considerations 
described above require a search for relevant medical records and 
further investigation by medical professionals, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In addition, the duty to assist includes obtaining 
medical records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the above considerations, the case is REMANDED for 
the following:

1.  The RO should contact the appellant to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers who provided him with 
relevant evaluation or treatment for his 
PTSD disability or his left forearm, not 
already provided.  In particular, the 
medical records associated with the 
November 1972 left arm treatment should be 
identified and obtained, if possible.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the appellant 
to obtain any and all medical or treatment 
records or reports relevant to the above 
mentioned claims.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be made 
a part of the claims file.  If private 
treatment is reported and those records are 
not obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

2.  The RO should also attempt to secure 
copies of all VA psychiatric and medical 
records pertaining to the appellant, dated 
from 1995 onward, to the extent not already 
on file.  The appellant should identify the 
VA facilities from which he has received 
treatment since 1995.

3.  After the above medical records have 
been associated with the claims file, a VA 
social and industrial survey should be 
conducted in order to clarify the 
appellant's medical, social, educational, 
and employment history.  The social worker 
should review the claims file prior to the 
survey.  The social worker should elicit 
and set forth pertinent facts regarding the 
appellant's medical history, education, 
employment history, social adjustment, and 
current behavior and health.  The social 
worker should offer an assessment of the 
appellant's current functioning and 
identify the conditions which limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file must be made 
available to the social worker in 
conjunction with the survey as it contains 
important historical data.  Distinctions 
between service and non-service-connected 
disorders should be noted.

4.  The RO should then schedule the 
appellant for a VA psychiatric examination 
for the purpose of ascertaining the 
severity of his service-connected PTSD.  It 
is very important that the examiner be 
afforded an opportunity to review the 
appellant's claims file prior to the 
examination and a copy of the changes to 
the mental disorders section of the rating 
schedule, effective November 7, 1996.  The 
psychiatric examiner should utilize the 
data contained in the claims file and offer 
an opinion as to the severity of the 
appellant's PTSD as it bears on the 
occupational and social impairment of the 
appellant rather than solely on the 
examiner's assessment of the level of 
disability at the moment of the 
examination.  Additionally, all necessary 
tests and studies should be conducted.

Based upon the review of the record and the 
examination, the examiner should provide a 
Global Assessment of Functioning (GAF) 
Score indicating the level of impairment 
produced by the service-connected 
psychiatric disability, for the years since 
1995 to the present.  It is imperative that 
the examiner also provide a explanation of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).

The examiner should also comment on degree, 
if any, of industrial/occupational and 
social impairment produced solely by the 
service-connected PTSD, if possible.  The 
examiner is requested to provide a complete 
rationale for any opinion expressed.

5.  The appellant should also be scheduled 
for appropriate VA examinations to 
determine the existence, nature, extent and 
etiology of any left forearm disorder(s), 
and in particular, to offer an opinion as 
to whether such identified left forearm 
disorders are the residuals of the SFW 
claimed by the appellant.  Prior to the 
examination(s), the examiner(s) should 
review the appellant's claims file.  All 
appropriate tests should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report.  The examiner(s) should comment on 
the left arm x-ray results from November 
1972, March 1982, and April 1983.  

Specific findings should be made with 
respect to the location, size and shape of 
any SFW scars identified as a result of the 
examination(s) with a detailed description 
of any associated pain or tenderness as 
well as any limitations caused by any 
adhesions or nerve impairment, including 
impairment affecting motion and strength of 
the left upper extremity function.  All 
findings should be set forth in detail.  
Range of motion studies should include 
abduction, flexion, extension, external and 
internal rotation and ulnar and radial 
deviations, given in degrees and with the 
normal range stated in degrees.  The 
examiners should clearly identify whether 
and which symptomatology, if any, can be 
associated with the alleged SFW.

6.  The appellant and his representative 
are notified that they are free to provide 
any additional argument or evidence that 
they may desire while the case is in remand 
status.

7.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical examination 
reports.  If the reports do not include all 
test reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific opinions 
requested, the report must be returned to 
the examiner(s) for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

8.  After completion of the above, the RO 
should again adjudicate the appellant's 
claims on the appropriate legal basis and 
with consideration of all pertinent 
regulations (including the pre-1996 
psychiatric criteria as appropriate).  The 
RO should specifically discuss 38 U.S.C.A. 
§ 1154, supra.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the Board 
for further appellate consideration, after compliance with 
appropriate appellate procedures, including issuance of a 
Supplemental Statement of the Case.  Consideration of the 
Court's holding in the Floyd case should be evidenced by 
this readjudication, as appropriate.  It is requested that 
this statement specifically set forth the reasons and bases for 
the decision.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).




